Citation Nr: 0336802	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-02 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to October 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama that denied the veteran's claim for an increased 
rating for his service-connected bilateral hearing loss.


REMAND

At a May 2003 videoconference hearing before the undersigned 
Veterans Law Judge, the veteran present a copy of a January 
2003 private audiological report.  This report indicates a 
possible increase in severity in his service-connected 
hearing disability.  Accordingly, the VA's duty to assist the 
veteran requires a remand for a thorough and contemporaneous 
medical examination to determine the current severity of the 
veteran's service-connected hearing loss.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.

2.  The RO should schedule the veteran 
for a current VA audiological evaluation 
to determine the severity of the service-
connected bilateral hearing loss.  All 
tests deemed necessary should be 
performed.  The claims folder should be 
made available to the examiner prior to 
the examination.

3.  Thereafter, the RO should re-
adjudicate the issue in appellate status.  
If the benefit sought is not granted the 
veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


